           Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 1 of 12
          Case 1:19-cv-01805-JSR Document 24-1 Filed 08/19/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

                                                                     X
 GREAT AMERICAN INSURANCE                                                CASE NO.: 19-cv-01805 (JSR)
 COMPANY,
                                                                         CIVIL ACTIQN


 - against -
                    Plaintiff/Counter-Defendant,
                                                                         "Zz   P R O rORDER


 JOSEPH ZELIK,

                    Defendant/Counter-Plaintiff,
                                                                     X
------------------------------------------------------------------
                                                                     x         USDCSDNY
 JOSEPH ZELIK,                                                                 DOCUMENT
                    Third-Party Plaintiff,                                     ELECTRONICALLY FILED
                                                                               DOC #: _ _-f-t~-,.,,..l.--4-.
 - against -                                                                   DATEffLED:

 SECURE INSURE BROKERAGE INC. f/k/a
 INSURE SECURE, INC.,

                    Third-Party Defendant.
                                                                     X

         THIS MATIER having been opened to the Court by Plaintiff Great American Insurance

Company upon an application for the entry of an Order permitting leave to deposit premiums paid

by Defendant Joseph Zelik into court, and the Court having satisfied itself that the requested relief

is warranted,

         IT IS on this ~~ay of ~ 0 1 9 ,

         ORDERED that plaintiff Great American Insurance Company's motion is GRANTED;

         ORDERED that the Clerk of the Court is hereby directed to allow Great American

Insurance Company to pay into the registry of this Court the funds at issue of Three Hundred and

Three Dollars and Ninety-Nine Cents ($303.99).
         Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 2 of 12
        Case 1:19-cv-01805-JSR Document 24-1 Filed 08/19/19 Page 2 of 2



       ORDERED that, upon receipt of the check for Three HundredI and Three Dollars and

Ninety-Nine Cents ($303.99), the Clerk of the Court shall invest the entire amount into the Court
                                                                             '

Registry Investment System, or other applicable interest-bearing account utilized by the Southern

District of New York.

       ORDERED that, pursuant to Local Rule 67:I, the Clerk of the Court is directed to deduct
                                                                                 '
from the income on the principal sum to be invested a fee equal to ten per cent (10%) of the income

earned, but not exceeding the fee authorized by the Judicial Conference of the United States and

set by the Director of the Administrative Office.

       ORDERED that the deposited funds shall remain in the Court Regjstry Investment System,

or other applicable interest-bearing account, pending adjudication of the claims at issue in this

litigation as confirmed by a final judgment of this Court; or until such time as an Order is entered

by this Court directing the release of all or part of the deposited funds.



                                               Honorable Jed S. Rakoff               ;

                                                    ~JU·
                                               Dated: 'R   (;z 'if/t /
          Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 3 of 12




Mark Robert Vespole
Wilson Elser Moskowitz Edelman & Dicker
200 Campus Drive - Suite 400
Florham Park, NJ 07932
Attorneys for Plaintiff
Great American Insurance Company

                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN          DISTRICT OF NEW YORK
------------------------------------------------------------------
                                                                     x
 GREAT AMERICAN INSURANCE                                                 CASE NO.: 19-cv-01805 (JSR)
 COMPANY,
                                                                          CIVIL ACTION
 Plaintiff/Counter-Defendant,
                                                                          LEGAL BRIEF
 - against-

 JOSEPH ZELIK,

                    Defendant/Counter-Plaintiff,                     ··
                                                                     X
------------------------------------------------------------------
                                                                     x
 JOSEPH ZELIK,

 Third-Party Plaintiff,

 - against-

 SECURE INSURE BROKERAGE INC. f/k/a
 INSURE SECURE, INC.,

                    Third-Party Defendant.
                                                                     X

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF GREAT AMERICAN
     INSURANCE COMPANY'S MOTION TO DEPOSIT FUNDS INTO THE COURT
                             REGISTRY


Mark Robert Vespole
Nana K. Sarpong
Attorneys for Plaintiff
Great American Insurance Company
            Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 4 of 12




                                                     TABLE OF CONTENTS




LEGAL ARGUMENT .................................................................................................................. 1

   POINT I: ...................................................................................................................................... I
      THE COURT SHOULD GRANT PLAINTIFF GREAT AMERICAN INSURANCE
      COMPANY LEAVE TO DEPOSIT THE PREMIUMS PAID BY JOSEPH ZELIK INTO
      COURT.................................................................................................................................... I

CONCLUSION .............................................................................................................................. 3




 2798453v.l
         Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 5 of 12




                                      LEGAL ARGUMENT

                                             POINT I:
                       THE COURT SHOULD GRANT PLAINTI;FF
                       GREAT AMERICAN INSURANCE COMPANY
                       LEAVE TO DEPOSIT THE PREMIUMS PAID
                       BY JOSEPH ZELIK INTO COURT.
        Plaintiff Great American Insurance Company ("GAIC") initiated this action against

Defendant Joseph Zelik ("Zelik") seeking to rescind Certificates of Coverage issued to Zelik for
                                                                          ;


coverage under Master Umbrella Policies issued by GAIC to it's program manager, Distinguished

Properties Umbrella Managers, Inc. ("Distinguished"), for which Zelik intended to seek coverage

as a member of Distinguished's risk purchasing group. Alternatively, GAIC seeks to rescind or

reform the umbrella and excess liability insurance coverage provided to Zelik under the

Certificates of Coverage to certain properties listed on the Schedule on Locations to which the
                                                                              '
Certificates of Coverage apply, namely: (I) 5810 15th Avenue, Brooklyn, New York; (2) 467

Bushwick Avenue, Brooklyn, New York; (3) 82 Ryerson Street, Brooklyn New York; and (4) 508

Rockaway A venue, Brooklyn, New York. (See Amended Complaint, Docket No. 10) Under New

York law, insurers who rescind an insurance policy are required to retllm premiums associated

with that policy. Am. Gen. Life Ins. Co. v. Salamon, 483 Fed. Appx. 609, 611-612 (2d. Cir. 2012)

(citing Kiss Constr. NY, Inc. v. Rutgers Cas. Ins. Co., 61 AD3d 412,415 (1st Dept. 2009) (holding

that the insurer who successfully rescinded the policy was obligated by law to refund the insurer's

premium payments); see also La Rocca v. John Hancock Mut. Life Ins. Co., 286 N.Y. 233, 238

(1941); Friedman v. Prudential Life Ins. Co., 589 F.Supp. 1017, 1027-28 (S.D.N.Y. 1984).

         The basis for GAIC's rescission/reformation allegations is that Z~lik failed to procure the

requisite underlying commercial general liability primary insurance for the 467 Bushwick Ave.

location which is the subject of a separate lawsuit by Kim Hodges against Zelik in New York



2798453v'.l
         Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 6 of 12




Supreme Court, Kings County. At the time GAIC learned that the underlying primary policy for

467 Bushwick Ave. was a homeowners' policy issued by Allstate Insurance Company, it was

unaware      of what other properties on the Schedule of Locations did not comply with the

underwriting and application requirements for underlying primary insurance. Since no premium

was charged for the 467 Bushwick Ave. location because it was listed as a vacant lot, there was no

premium for GAIC to return to Zelik. GAIC's Amended Complaint sought to rescind either all of

the Master Umbrella Policies and Certificates of Coverage issued from inception on September

22, 2011 through on or about September 22, 2019, as to all insured locations, or alternatively just

those locations for which the underlying primary insurance did not comply with the underwriting

and application requirements. (See Compl., Docket No. 10)

        Until Zelik filed his Answer to the Amended Complaint, Count~rclaim and Third Party

Complaint, GAIC was unaware of which properties owned by Zelik on tHe Schedule of Locations

did not have the required underlying primary insurance. Since the 82,Ryerson Ave. and 508

Rockaway Ave. locations are also vacant lots, there was no premium charged for the umbrella

coverage and, therefore, no premium to return. (See Zelik:' s Responsive Pleading, Docket No. 18)

However, based upon Zelik's responsive pleading, specifically the Third~Party Complaint, GAIC

has learned that the rental property located at 5 810 15 th Ave. was also insured
                                                                               , under a homeowners'

policy. (See Id at ,r,rl9-21) GAIC now seeks to deposit all of the applicable premiums paid by

Zelik: into court since inception of coverage on September 22, 2011 for the5 810 15th Ave. location

to abide the outcome of this lawsuit, since that appears at this time to be the only insured location

for which the underlying primary insurance was non-compliant homeowners insurance and Zelik

actually paid a premium. The total return premium for the policy years 2011 through 2019 is

$303.99.


                                                  2

2798453v.l
        Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 7 of 12




        Rule 67 of the Federal Rules of Civil Procedure governs the deposit of money into court
                                 I

by a litigant. The Rule states, in pertinent part:

                (a) Depositing Property. If any part of the relief sought is a money
                    judgment or the disposition of a sum of money or some other
                    deliverable thing, a party-on notice to every other party and by
                    leave of court-may deposit with the court all or part of the
                    money or thing, whether or not that party claims any of it. The
                    depositing party must deliver to the clerk a copy of the order
                    permitting deposit.

                (b) Investing and Withdrawing Funds. Money paid into court under
                    this rule must be deposited and withdrawn in accordance with
                    28 U.S.C. §§2041 and 2042 and any like statute. The money
                    must be deposited in an interest-bearing account or invested in a
                    court-approved, interest-bearing instrument.

        If GAIC is successful in prosecuting this rescission action, it will be required to return the

premiums paid by Zelik. GAIC consequently seeks to pay into court the sum of $303.99, which
                                                                            l
represen~s the all premiums paid by Zelik in connection with all of the Master Umbrella Policies

and the applicable Certificates of Coverage at issue from September 22, 2011 to September 22,

2019 for the 5810 15th Ave. location which is represented by Zelik to be the only insured location

for which the underlying primary coverage was homeowners insurance,'.and for which he paid a

premium for the umbrella policies ..


                                           CONCLUSION

        For the foregoing reasons, Plaintiff Great American Insurance Company should be granted

leave to deposit the premiums paid by Defendant Joseph Zelik into court with respect to the Policy.

Accordingly, GAIC respectfully requests that an Order should be entered directing the Clerk of

the Court to allow the payment of the premiums into court pending resolution of this litigation.




                                                     3

2798453v.l
         Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 8 of 12




Dated: August 19, 2019
       Florham Park, New Jersey


                                           Wilson Elser Moskowitz E~elrnan & Dicker
                                           200 Campus Drive - Suite 400
                                           Florham Park, NJ 07932 ,
                                           Attorneys for Plaintiff
                                           Great American Insurance Company
                                                                     '
                                    By:        /J/Marh 8- Ve£Jofe,
                                           Mark Robert Vespole   '
                                           Nana K. Sarpong


       TO:

       Howard Kronberg, Esq.
       Keidel, Weldon & Cunningham, LLP
       925 Westchester Avenue, Suite 400
       White Plains, New York 10604
       hkronberg@kwcllp.com

        Marshall Gilinsky, Esq.
        ANDERSON KILL LLP
       Attorneys for Defendant Joseph Zelik
       1251 Avenue of the Americas
       New York, New York 10020
       email: rngilinsky@andersonkill.com

        Grant E. Brown, Esq.
        ANDERSON KILL LLP
        Attorneys for Defendant Joseph Zelik
        1251 A venue of the Americas
        New York, New York 10020
        email: gbrown@andersonkill.com




                                                 4

2798453v.l
         Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 9 of 12
             Case 1:19-cv-01805-JSR Document 27 Filed 08/23/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

GREAT AMERICAN INSURANCE COMPANY,                          Case No.: l:19-CV-01805-JSR

                    Plaintiff/Counter-Defendant,

        V.

JOSEPH ZELIK

                    Defendant/ Counter-Plaintiff
                    /Third-Party Plaintiff,


JOSEPH ZELIK

                       Defendant/ Counter-Plaintiff
                       /Third-Party Plaintiff,

        V.


SECURE INSURE BROKERAGE INC. f/k/a INSURE
SECURE INC.

                       Third-Party Defendants



                     DEFENDANT JOSEPH ZELIK'S RESPONSE TO
                PLAINTIFF GREAT AMERICAN INSURANCE COMPANY'S
               MOTION TO DEPOSIT FUNDS INTO THE COURT REGISTRY

        Defendant/Counter-Plaintiff/Third-Party Plaintiff Joseph Zelik, by and through his

attorneys, Anderson Kill, P.C., respectfully responds to Plaintiff/Counter-Defendant Great

American Insurance Company's ("Great American") Motion to Deposit Funds into the Court

Registry as follows:

        Mr. Zelik does not oppose Great American's request to deposit with the court funds in the

amount of $303.99. Mr. Zelik, however, continues to maintain that Great American's causes of

action for rescission and reformation are improper and that it is not entitled to the equitable relief




docs-100193857.1
        Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 10 of 12
          Case 1:19-cv-01805-JSR Document 27 Filed 08/23/19 Page 2 of 3



that it seeks. Mr. Zelik reserves argument on these contested issues, which he will raise in his

Motions for Summary Judgment under Rule 56 following discovery in this case.


Dated: August 23, 2019
                                              By: -~/_s/_M_ar_s_h_al_I_G_il_in_s_k_y~_

                                              Anderson Kill P.C.
                                              Marshall Gilinsky, Esq.
                                              1251 Avenue of the Americas
                                              New York, NY 10020
                                              212-278-1000
                                              mgilinsky@andersonkill.com

                                              Attorneys for Defendant
                                              JOSEPH ZELIK




                                                   2

 docs-100193857.1
         Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 11 of 12
            Case 1:19-cv-01805-JSR Document 24 Filed 08/19/19 Page 1 of 2



Mark Robert Vespole
Wilson Elser Moskowitz Edelman & Dicker
200 Campus Drive - Suite 400
Florham Park, NJ 07932
Attorneys for Plaintiff
Great American Insurance Company

                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

                                                                     X
 GREAT AMERICAN INSURANCE                                                CASE NO.: 19-cv-01805 (JSR)
 COMPANY,
                                                                         CIVIL ACTION
                    Plaintiff/Counter-Defendant,

 - against -                                                             NOTICE OF MOTION


 JOSEPH ZELIK,

                    Defendant/Counter-Plaintiff,
                                                                     X
-----------------------------------------------------------------·
                                                                     X
 JOSEPH ZELIK,

                    Third-Party Plaintiff,

 - against -


 SECURE INSURE BROKERAGE INC. f/k/a
 INSURE SECURE, INC.,

                    Third-Party Defendant.
                                                                     X

TO:      All counsel on attached Certificate ofService

         PLEASE TAKE NOTICE that the undersigned counsel for Plaintiff Great American

Insurance Company ("GAIC") shall move before the Honorable Jed S. Rakoff at the United States

District Court, Southern District of New York, located at 500 Pearl Street,, New York, NY 10007-
       Case 1:19-cv-01805-JSR Document 29 Filed 08/29/19 Page 12 of 12
         Case 1:19-cv-01805-JSR Document 24 Filed 08/19/19 Page 2 of 2



1312, Courtroom 14-B, for the entry of an Order granting Great American Insurance Company

leave to deposit certain monies into the Registry of this Court.

       PLEASE TAKE FURTHER NOTICE that in support of this :fnotion, Plaintiff shall rely

upon its Legal Brief, which is served herewith.

       PLEASE TAKE FURTHER NOTICE that answering papers must be served within the

times set forth by Southern District of New York Local Rule 6.1, an~ in the form and manner

prescribed by the Individual Rules of Practice of the Honorable Jed S. Rakoff.

Dated: August 19, 2019                                                  .,
       Florham Park, New Jersey                                         i
                                              Wilson Elser Moskowitz Edelman & Dicker
                                                                         I

                                              200 Campus Drive - Suite 400
                                              Florham Park, NJ 07932
                                              Attorneys for Plaintiff
                                              Great American Insurance Company

                                      By:      /;/lv!ar~:R. Ve;f/Jole,
                                              Mark Robert Vespole •          '
                                              Nana K. Sarpong

        Howard Kronberg, Esq.
        Keidel, Weldon & Cunningham, LLP
        925 Westchester Avenue, Suite 400
        White Plains, New York 10604

        Marshall Gilinsky, Esq.
        ANDERSON KILL LLP
        Attorneys for Defendant Joseph Zelik
        1251 Avenue of the Americas
        New York, New York 10020
        email: mgilinsky@andersonkill.com

        Grant E. Brown, Esq.
        ANDERSON KILL LLP
        Attorneys for Defendant Joseph Zelik
        1251 A venue of the Americas
        New York, New York 10020
        email: gbrown@andersonkill.com
